Exhibit 99.1 Quarterly Earnings and Supplemental Operating and Financial Data December 31, 2010 LEXINGTON REALTY TRUST SUPPLEMENTAL REPORTING PACKAGE December 31, 2010 Table of Contents Section Page Fourth Quarter 2010 Earnings Press Release 3 Portfolio Data 2010 Fourth Quarter Leasing Summary 11 2010 Fourth Quarter Investment/Disposition Summary 12 Property Leases and Vacancies – Consolidated Portfolio 13 Property Leases and Vacancies – Net Lease Strategic Assets Fund 21 Lease Rollover Schedule – Cash Basis 23 Lease Rollover Schedule – GAAP Basis 24 Mortgage Loans Receivable 25 2010 Fourth Quarter Financing Summary 26 Debt Maturity Schedule 27 2011 Mortgage Maturities by Property Type 28 2012 Mortgage Maturities by Property Type 29 2013 Mortgage Maturities by Property Type 30 2014 Mortgage Maturities by Property Type 31 2015 Mortgage Maturities by Property Type 32 Mortgages and Notes Payable 33 Partnership Interests 38 Selected Balance Sheet Account Detail 39 Revenue Data 40 Top 20 Markets 41 Tenant Industry Diversification 42 Top 10 Tenants or Guarantors 43 Investor Information 44 This Quarterly Earnings Release and Supplemental Reporting Package contains certain forward-looking statements which involve known and unknown risks, uncertainties or other factors not under Lexington’s control which may cause actual results, performance or achievements of Lexington to be materially different from the results, performance, or other expectations implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Lexington’s periodic reports filed with the Securities and Exchange Commission, including risks related to:(1) the authorization of Lexington’s Board of Trustees of future dividend declarations to achieve an annualized dividend paid in 2011 of $0.46 per common share, (2) the failure to continue to qualify as a real estate investment trust, (3) changes in general business and economic conditions, including the impact of the current global financial and credit crisis, (4) competition, (5) increases in real estate construction costs, (6) changes in interest rates, or (7) changes in accessibility of debt and equity capital markets. Copies of the periodic reports Lexington files with the Securities and Exchange Commission are available on Lexington’s web site at www.lxp.com. Forward-looking statements, which are based on certain assumptions and describe Lexington’s future plans, strategies and expectations, are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “estimates,” “projects”, “is optimistic” or similar expressions. Lexington undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the occurrence of unanticipated events. Accordingly, there is no assurance that Lexington’s expectations will be realized. Lexington Realty Trust TRADED: NYSE: LXP One Penn Plaza, Suite 4015 New York NY 10119-4015 Contact: Investor or Media Inquiries, T. Wilson Eglin, CEO Lexington Realty Trust Phone: (212) 692-7200 E-mail: tweglin@lxp.com FOR IMMEDIATE RELEASE Thursday, February 24, 2011 LEXINGTON REALTY TRUST REPORTS FOURTH QUARTER 2010 RESULTS New York, NY – February 24, 2011 – Lexington Realty Trust (“Lexington”) (NYSE:LXP), a real estate investment trust focused on single-tenant real estate investments, today announced results for the fourth quarter ended December 31, 2010. Fourth Quarter 2010 Highlights · Generated Company Funds From Operations (“Company FFO”) of $37.5 million or $0.24 per diluted common share/unit, adjusted for certain items. · Executed 17 new and renewal leases, totaling approximately 1.9 million square feet. · Reduced overall consolidated debt by $149.4 million, bringing debt reduction for the year to $300.3 million. · Sold three properties for an aggregate gross sales price of $9.1 million. · Issued 11.5 million common shares, raising net proceeds of $87.1 million. · Acquired a 105,000 square foot office property in Columbus, Ohio for $16.7 million. Subsequent to Quarter End Highlights · Disposed of five properties for $78.4 million. · Refinanced existing secured revolving credit facility with a $300.0 million secured revolving credit facility increasing the availability by $80.0 million and extending the maturity for three years. · Executed eight new and renewal leases, totaling approximately 1.1 million square feet. T. Wilson Eglin, President and Chief Executive Officer of Lexington, stated, “We are pleased with our fourth quarter results and our many achievements in 2010. We reduced debt by $300.3 million, signed 4.1 million square feet of leases, and raised overall portfolio occupancy from 92.0% to 93.4%. We had great success with our disposition program, monetizing 13 non-core properties for $158.1 million at a weighted-average cap rate of 4.2%. So far in 2011, we continued our capital recycling strategy by disposing of five properties for $78.4 million at a weighted-average cap rate of 5.9%, further evidencing our commitment to non-core asset sales as a primary source of capital to retire maturing debt and fund new core investments that we believe will grow our cash flow and enhance our portfolio.” Page 3 of 44 FINANCIAL RESULTS Revenues For the quarter ended December 31, 2010, total gross revenues were $85.7 million, compared with total gross revenues of $85.8 million for the quarter ended December 31, 2009. Company FFO Attributable to Common Shareholders/Unitholders The following presents in tabular form the items excluded from Company FFO for the periods presented (in millions, except for per diluted share/unit data): Three Months Ended December 31, Twelve Months Ended December 31, Per Diluted Share/Unit Per Diluted Share/Unit Per Diluted Share/Unit Per Diluted Share/Unit Reported Company FFO(A) $ $ $ ) $ ) $ $ $ ) $ ) Debt satisfaction, net ) Forward equity commitment ) Impairment losses – real estate Impairment losses – real estate noncontrolling interests ) ) Impairment losses – consolidated debt investments Impairment losses/reserves – Concord debt investments Impairment loss – Concord equity investment Impairment loss – JV Lease termination/ deferred maintenance payments ) Land transaction income, net ) Other Company FFO, as adjusted $ $ (B) $ $ (B) $ $ (B) $ $ (B) (A) A reconciliation of GAAP net income (loss) to Company FFO is provided later in this press release. (B) Per diluted share/unit reflects the impact of estimated net common shares retired upon the assumed settlement of the forward equity commitment of (3,412,567), (3,162,470), (3,312,724) and (2,356,328) for the three months ended December 31, 2010 and 2009 and the twelve months ended December 31, 2010 and 2009, respectively. Net Income (Loss) Attributable to Common Shareholders For the quarter ended December 31, 2010, net income attributable to common shareholders was $5.3 million, or income of $0.04 per diluted share, compared with net loss attributable to common shareholders for the quarter ended December 31, 2009 of ($52.3) million, or a loss of ($0.43) per diluted share. Capital Activities and Balance Sheet Update During the fourth quarter, Lexington issued 11.5 million common shares, raising net proceeds of $87.1 million. The proceeds are expected to be used for general corporate purposes, including debt repayment and acquisitions. Page 4 of 44 Overall consolidated debt was reduced in the fourth quarter by $149.4 million and by $300.3 million for the year. During the fourth quarter, Lexington fully satisfied the $18.8 million balance on the secured revolving credit facility outstanding at September 30, 2010, retired $111.0 million in non-recourse mortgage debt on four properties and paid off a $14.5 million contract right payable. Subsequent to quarter end, Lexington refinanced its existing $220.0 million secured revolving credit facility which was scheduled to mature in February 2011, with a $300.0 million secured revolving credit facility, which matures in January 2014 but can be extended to January 2015 at Lexington’s option. The new credit facility is secured by ownership interest pledges and guarantees by certain of Lexington’s subsidiaries that in the aggregate own, as of today, interests in a borrowing base consisting of 79 properties. With the consent of the lenders, Lexington can increase the size of the secured revolving credit facility by $225.0 million, for a total facility size of $525.0 million. As a result of these fourth quarter activities, Lexington’s 2011 scheduled debt maturities were reduced from $68.7 million to $12.9 million. Common Share Dividend/Distribution On November 3, 2010, Lexington declared a regular quarterly dividend/distribution for the quarter ended December 31, 2010 of $0.115 per common share/unit, which was paid on January 14, 2011 to common shareholders/unitholders of record as of December 31, 2010. This quarterly dividend of $0.115 per common share/unit represents a 15% increase and, subject to quarterly authorization by Lexington’s Board of Trustees, an expected annualized dividend of $0.46 per common share/unit. OPERATING ACTIVITIES Capital Recycling During the fourth quarter of 2010, Lexington sold three properties to unrelated parties for an aggregate gross sales price of $9.1 million, representing a cap rate of -4.3%. During 2010, Lexington monetized 13 properties for an aggregate price of $158.1 million at a weighted-average cap rate of 4.2%. Subsequent to quarter end, Lexington disposed of five properties for $78.4 million at a weighted-average cap rate of 5.9%. Investments During the fourth quarter of 2010, Lexington acquired an interest in a 105,000 square foot Class A office property for $16.7 million (9.1% cap rate, 10.4% on a GAAP basis). The property is located in Columbus, Ohio and is net-leased for a 16-year term. Leasing Activity For the quarter ended December 31, 2010, 17 new and renewal leases for 1.9 million square feet were executed in Lexington’s portfolio. At December 31, 2010, Lexington’s overall portfolio was 93.4% leased. Page 5 of 44 2 Lexington estimates that Company FFO guidance will be $0.90 to $0.93 per diluted share for the year ended December 31, 2011. This guidance is forward looking, excludes the impact of certain items and is based on current expectations. FOURTHQUARTER 2 Lexington will host a conference call today, Thursday, February 24, 2011, at 11:00 a.m. Eastern Time, to discuss its results for the quarter ended December 31, 2010. Interested parties may participate in this conference call by dialing (877) 397-0272 or (719) 325-4781. A replay of the call will be available through March 10, 2011, at (877) 870-5176 or (858) 384-5517, pin: 8079941. A live webcast of the conference call will be available at www.lxp.comwithin the Investor Relations section. ABOUT LEXINGTON REALTY TRUST Lexington Realty Trust is a real estate investment trust that owns, invests in, and manages office, industrial and retail properties net-leased to major corporations throughout the United States and provides investment advisory and asset management services to investors in the net lease area. Lexington shares are traded on the New York Stock Exchange under the symbol “LXP”. Additional information about Lexington is available on-line at www.lxp.com or by contacting Lexington Realty Trust, One Penn Plaza, Suite 4015, New York, New York 10119-4015, Attention: Investor Relations. This release contains certain forward-looking statements which involve known and unknown risks, uncertainties or other factors not under Lexington’s control which may cause actual results, performance or achievements of Lexington to be materially different from the results, performance, or other expectations implied by these forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed under the headings “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in Lexington’s periodic reports filed with the Securities and Exchange Commission, including risks related to: (1) the authorization by Lexington’s Board of Trustees of future dividend declarations to achieve an annualized dividend paid in 2011 of $0.46 per common share, (2) Lexington’s ability to achieve its estimate of Company FFO for the year ended December 31, 2011, (3) the failure to continue to qualify as a real estate investment trust, (4) changes in general business and economic conditions, including the impact of the current global financial and credit crisis, (5) competition, (6) increases in real estate construction costs, (7) changes in interest rates, or (8) changes in accessibility of debt and equity capital markets. Copies of the periodic reports Lexington files with the Securities and Exchange Commission are available on Lexington’s web site at www.lxp.com. Forward-looking statements, which are based on certain assumptions and describe Lexington’s future plans, strategies and expectations, are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “estimates,” “projects”, “is optimistic” or similar expressions. Lexington undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the occurrence of unanticipated events. Accordingly, there is no assurance that Lexington’s expectations will be realized. References to Lexington refer to Lexington Realty Trust and its consolidated subsidiaries. All interests in properties are held through special purpose entities, which are separate and distinct legal entities, but consolidated for financial statement purposes and/or disregarded for income tax purposes. Page 6 of 44 LEXINGTON REALTY TRUST AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and twelve months ended December 31, 2010 and 2009 (Unaudited and in thousands, except share and per share data) Three months ended December 31, Twelve months ended December 31, Gross revenues: Rental $ Advisory and incentive fees Tenant reimbursements Total gross revenues Expense applicable to revenues: Depreciation and amortization ) Property operating ) General and administrative ) Non-operating income Interest and amortization expense ) Debt satisfaction gains, net Change in value of forward equity commitment Impairment charges and loan losses ) ) ) Loss before benefit (provision) for income taxes, equity in earnings (losses) of non-consolidated entities and discontinued operations ) Benefit (provision) for income taxes ) ) ) Equity in earnings (losses) of non-consolidated entities ) Income (loss) from continuing operations ) ) ) Discontinued operations: Income (loss) from discontinued operations ) ) ) Provision for income taxes (1
